IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50593
                        Conference Calendar



JEAN ROYSDEN, Individually and on behalf of Peggy Roysden,
Deceased,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA, Brook Army Medical Center,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-407
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jean Roysden, proceeding pro se and in forma pauperis,

individually and on behalf of her mother, Peggy Roysden,

deceased, appeals the district court’s grant of summary judgment

for defendant in this civil action filed under the Federal Tort

Claims Act (FTCA) against the United States of America, and more

specifically, the Brooke Army Medical Center, for medical

malpractice.   The district court granted summary judgment on the

grounds that Roysden had not produced an expert witness who would


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50593
                                 -2-

testify as to the defendant’s alleged breach of the standard of

care.    Roysden argues on appeal that the district judge erred in

failing to recuse himself after being subjected to misleading

statements which tainted his attitude toward her.    She alleges

that her neighbor, who has strong connections to the Brooke Army

Medical Center, had somehow contacted the court and made negative

comments about her.    Roysden does not challenge the basis for the

district court’s grant of summary judgment.

     This court reviews a denial of a motion to recuse for abuse

of discretion.    Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir.

1999).    A judge should recuse himself “in any proceeding in which

his impartiality might reasonably be questioned.”    28 U.S.C.

§ 455(a).

     There is no reasonable basis to question the district

court’s impartiality in this case.   Roysden has presented no

credible facts which would suggest any bias or reason for bias by

the court.    Her speculations that her neighbors dislike her and

might have spread some “gossip” to the court in some undisclosed

manner do not provide a reasonable basis for questioning the

court’s impartiality requiring recusal.    An objective, reasonable

view of the district court’s actions in this case reveals no

bias.    The district court made every conceivable accommodation

for Roysden’s pro se status, including a limited appointment of

counsel to advise Roysden in an analysis of her case.    The

district court granted Roysden’s numerous requests for extensions

of time to allow Roysden to secure counsel.    The district court
                           No. 01-50593
                                -3-

even went so far as to direct opposing counsel to assist Roysden

in discovery matters.

     Roysden contends that she could not afford the services of

an expert witness and thus judgment was rendered against her.

The district court had no authority to appoint an expert witness

for her.   See Pedraza v. Jones, 71 F.3d 194 (5th Cir. 1995).

     Roysden’s sole argument on appeal concerns the failure of

the district judge to recuse himself.     This argument is

frivolous, and Roysden’s appeal is DISMISSED.     5TH CIR. R. 42.2.